       Case 7:17-cv-00137-KMK-LMS Document 107 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SOFT DRINK, BREWERY WORKERS AND
    DELIVERY EMPLOYEES, INDUSTRIAL
    EMPLOYEES, WAREHOUSEMEN, HELPERS AND
    MISCELLANEOUS WORKERS, GREATER NEW
    YORK AND VICINITY, LOCAL UNION 812,                               17 CV 137 (KMK)(LMS)

                                 Plaintiff,                                    ORDER

                  - against –

    JOHN ULRICH,

                                 Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

          The undersigned has received a letter written on behalf of Defendant in response to

Plaintiff’s letter filed as ECF No. 105. Attached to Defendant’s letter are medical records which

should not be publicly available. For that reason, the undersigned respectfully requests the Clerk

of Court to restrict access to this document to the parties in this case, counsel of record, and

Andrea Campolo. A copy of this order has been mailed by chambers to pro se Defendant of

record.



Dated: August 13, 2020
       White Plains, New York                  SO ORDERED,


                                               _____________________________________
                                               Lisa Margaret Smith
                                               United States Magistrate Judge
                                               Southern District of New York


1
 The Honorable Kenneth M. Karas referred this matter to the undersigned on June 1, 2017. ECF
No. 46.
